Citation Nr: 9915180	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
hiatal hernia with gastroesophageal reflux disease, 
gastritis, vagotomy and pyloroplasty, with history of 
oversewn gastric ulcer, rated as 20 percent disabling.  

2. Entitlement to an increased rating for traumatic arthritis 
of the left hip, residuals of a gunshot wound of the left 
thigh, rated as 10 percent disabling.  

3. Entitlement to a total disability rating based for 
compensation purposes on the basis of individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran retired from active military service in October 
1962 after 20 years of active duty.

In a May 1996 rating action, an increased rating was denied 
for traumatic arthritis of the left hip.  The veteran did not 
submit a Notice of Disagreement (NOD) to this decision, but 
rather a claim for a total rating based on individual 
unemployability.  This claim was used as the basis for a 
February 1997 rating action, in which the veteran sought 
entitlement to increased ratings for the disabilities noted 
on the title page, along with entitlement to a total rating 
based on individual unemployability due to service connected 
disabilities.  This rating action was the basis of the 
current Board action.  

In a March 1998 rating action, service connection was granted 
for an ulcer disorder.  The rating for this disorder was 
combined with the hiatal hernia with gastrointestinal 
complaints.  The rating for this overall disorder was 
increased from 10 percent to 20 percent effective the date of 
the veteran's claim in May 1996.  The veteran did not 
withdraw his claim for an increased rating for the 
gastrointestinal disorder, and hence the Board concludes that 
there is appellate jurisdiction over this issue.  



The veteran has further contended that an increased rating is 
warranted for residuals of a gunshot wound of the left thigh.  
This claim was denied in a February 1997 rating action.  
After the veteran filed a timely Notice of Disagreement 
(NOD), a statement of the case (SOC) on this issue was 
furnished in March 1998.  However, at the time that the 
veteran's case was referred to the Board, the veteran had not 
provided a substantive appeal on this issue.  Hence, this 
issue is not ready for appellate review.  

The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's gastric disorder is no more than mild in 
degree, and, on the most recent VA compensation examination, 
he had a flat abdomen without guarding or rebound.  

2.  Flexion of the left hip was possible to at least 65 
degrees, and while there was mild atrophy and decreased 
strength present in the left hip, there was no significant 
loss of function resultant from this disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a hiatal hernia with gastroesophageal reflux 
disease, gastritis, vagotomy and pyloroplasty, with history 
of oversewn gastric ulcer are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic 
Code 7308 (1998)

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, residuals of a gunshot wound of the left 
hip, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5252, 5253 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating 
for residuals of a hiatal hernia with 
gastroesophageal reflux disease, 
gastritis, vagotomy and pyloroplasty, 
with history of oversewn gastric ulcer, 
currently evaluated as 20 percent 
disabling.

Factual Background

Service connection for the hiatal hernia was granted in a 
February 1997 rating action, as secondary to the service 
connected traumatic arthritis of the left hip.  

The veteran was hospitalized at the Hardin Memorial Hospital 
in June 1994.  At that time, he reported weakness and 
dizziness.  He underwent an oral panendoscopy with biopsy.  
The postoperative diagnoses were a large hiatus hernia with 
reflux esophagitis and the gastroesophageal junction; antral 
gastritis; and no ulcers seen to explain severe anemia.  A 
computerized tomography (CT) scan of the abdomen showed some 
thick wall esophagus as well as probable stones or lumps in 
the gall bladder.  The final diagnoses included 
gastrointestinal bleeding - Barrett's esophagus with 
esophageal erosions and gastritis most likely the source of 
the bleed.  

Of record is a statement by Daksha P. Mehta, M.D, dated in 
September 1996.  Dr. Mehta reported on the veteran's past 
history of bleeding peptic ulcer disease, and stated that the 
veteran would be at high risk for further gastrointestinal 
episodes if treated with non-steroidal anti-inflammatory 
agents.  

VA examined the veteran for compensation purposes in January 
1997.  At that time, he indicated that he had been unemployed 
since 1979.  He gave a history of bloating and diarrhea about 
three times a week, with occasional indigestion.  On 
examination, the veteran appeared well nourished and well 
developed.  There were no problems with bowel movements 
reported.  He had positive bowel sounds.  His abdomen was 
soft and nontender, without organomegaly or masses.  

Rafiq Ur Rahman, M.D., reported in a letter dated in July 
1997 on his treatment of the veteran.  He noted the veteran 
had a history of severe anemia, probably secondary to iron 
deficiency due to gastrointestinal bleeding.  The veteran was 
still under Dr. Rahman's care for the anemia. 

Saeed Ahmed, M.D., noted in an August 1997 letter that the 
veteran had a hiatal hernia with reflux esophagitis and what 
appeared to be Barrett's esophagus.  The veteran's symptoms 
had worsened since 1994.  He would still need long term anti-
reflux treatment and possible surgery.  

VA again examined the veteran in November 1997.  He reported 
bloating, indigestion, and gas 20 minutes after eating.  He 
also indicated that he threw up about three times a week, 
sometimes with coffee ground material.  He indicated that he 
had not had black stools or melena for two years.  On 
examination he had a flat abdomen with bowel sounds in all 
four quadrants.  He was somewhat tender over the left lower 
quadrant, the right lower quadrant, and the midepigastrium to 
pressure.  There was no rebound or guarding.  Minimal stool 
was available for checking, but the stool was guaiac 
negative.  The diagnoses were hiatal hernia, history of 
peptic ulcer disease, and history of anemia.  

The veteran provided testimony at a formal hearing before a 
RO hearing officer in January 1998.  He testified that he 
required regular treatment for the stomach ailment.  
(Transcript, hereinafter T-2)  He stated that he currently 
weighed 182 pounds, and that his maximum weight was 235 
pounds.  (T-4)


Criteria

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

A single evaluation will be assigned which reflects the 
predominant disability picture for Diagnostic Codes 7301 to 
7329 and 7331, 7342 and 7345 to 7348.
For a 40 percent rating for the gastrointestinal disorder to 
be warranted, the disability must be moderate in degree, with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  The current 20 percent rating is 
appropriate when the disorder is mild in degree, with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. § 4.114, Part 4, Diagnostic Code 
7308 (1998).  

A 30 percent evaluation may be assigned for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating may 
be assigned with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114; 
Diagnostic Code 7346.

A 20 percent evaluation may be assigned for moderate gastric 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent evaluation 
may be assigned for moderately severe gastric ulcer, less 
than severe, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114; Diagnostic Code 7304.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

Initially, the Board notes that the veteran's claim for 
entitlement to an increased evaluation for his 
gastrointestinal disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his gastrointestinal disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating for his 
gastrointestinal disability is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the reports of treatment and examination do not 
show that the gastric disorder is of sufficient severity to 
warrant a rating in excess of 20 percent.  The findings on VA 
compensation examination showed the abdomen to be soft and 
non tender, without organomegaly or masses.  The presence of 
anemia was reported by Dr. Rahman, due to gastrointestinal 
bleeding.  However, on the November 1997 examination, anemia 
was noted by history only.  Moreover, on this most recent 
examination, there was no rebound or guarding.  Accordingly, 
while the Board does not wish to minimize the symptomatology 
resultant from the gastric disorder, the overall 
symptomatology noted on examination and treatment are not of 
sufficient severity to warrant a rating in excess of 20 
percent.  


The RO has rated the appellant's gastrointestinal disability 
as 20 percent disabling by analogy to postgastrectomy 
syndromes.  For the next higher evaluation of 40 percent, 
there must be present gastrointestinal disability productive 
of moderate impairment with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, none 
of which has been shown on the basis of the evidentiary 
record.  Not more than mild postgastrectomy syndromes 
contemplated in the current 20 percent evaluation has been 
shown,  A higher evaluation under diagnostic code 7308 for 
postgastrectomy syndromes is not warranted.

Under diagnostic code 7304 for gastric ulcer, the next higher 
evaluation of 40 percent requires moderately severe 
disablement with anemia and weight loss, and recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The forgoing requisite 
criteria for the next higher evaluation have not been shown 
by the evidentiary record with respect to the veteran's 
gastrointestinal disability.  A higher evaluation under this 
diagnostic code is therefore not warranted.

The Board's application of the criteria under diagnostic code 
7346 for hiatal hernia does not permit a grant of an 
increased evaluation.  For a 30 percent evaluation the 
veteran must have a hiatal hernia productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
evidentiary record does not confirm the forgoing requisite 
criteria with respect to the veteran's gastrointestinal 
disability.

The Board notes that the appellant's gastrointestinal 
disability has not rendered his disability picture unusual or 
exceptional in nature with marked interference with 
employment or frequent periods of hospitalization as to 
warrant referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  No 
question has been presented as to which of two evaluations 
would more properly classify the severity of the claimant's 
gastrointestinal disability.  38 C.F.R. § 4.7.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the appellant's 
gastrointestinal disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


II.  Entitlement to an increased rating 
for traumatic arthritis of the left hip, 
residuals of a gunshot wound of the left 
thigh, currently evaluated as 10 percent 
disabling.

Factual Background

The veteran sustained a gunshot wound of the left thigh in 
December 1950.  On VA compensation examination in December 
1962, the diagnoses included traumatic arthritis.  Service 
connection for traumatic arthritis, secondary to the gunshot 
wound, was granted in a January 1963 rating action.

VA examined the veteran for compensation purposes in December 
1995, at which time he gave a history of pain in the left 
anterior thigh, inability to walk without support of a cane, 
and a more pronounced limp.  He reported pain on ambulation 
or flexion of the hip.  Flexion of the hip was to 75 degrees, 
with abduction to 25 degrees.  The right thigh measured 47.5 
centimeters, and the left thigh measured 38.5 centimeters.  
X-ray films of the left hip showed osteoarthritis, most 
likely posttraumatic in origin, without significant interval 
progression.  The diagnoses on examination included traumatic 
arthritis of the left hip.  

Of record are statements by Daksha P. Mehta, M.D.  In a 
September 1996 statement, Dr. Mehta indicated that the 
veteran had severe osteoarthritis involving multiple joints.  
The worst area was the left hip, where there was severe joint 
space narrowing.  Dr. Mehta reported that he had discussed 
with the veteran the possibility of future hip replacement.  
In a subsequent statement, dated in July 1997, Dr. Mehta 
indicated that he had treated the veteran since April 1995.  
The veteran needed periodic injection for symptomatic relief, 
as he was unable to tolerate nonsteroidal anti-inflammatory 
agents, given his history of bleeding ulcers.  

VA examined the veteran in January 1997, at which time he 
stated that he drove a truck, but had been unemployed since 
1979 as a result of a left hip condition and a heart 
condition.  Decreased strength in the left leg was reported, 
and occasionally, his left hip locked.  On examination, left 
hip flexion was from 0 degrees to 65 degrees, internal 
rotation to 15 degrees, and external rotation to 20 degrees.  
The left hip was tender to palpation.  There was some mild 
atrophy of the left quadriceps.  

The veteran presented testimony at a formal hearing before a 
VA hearing officer in January 1998.  At that time, he stated 
that his inability to lift his left leg interfered with his 
ability to drive a truck.  (T-5).  He further stated that the 
hip occasionally locked.  (T-5, 6)

Criteria

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The veteran's traumatic arthritis is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998)  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For a 20 percent rating to be awarded based on hip limitation 
of motion, flexion must be limited to 30 degrees, or there 
must be limitation of abduction to the point where all motion 
is lost beyond 10 degrees.  The current 10 percent rating is 
appropriate where flexion is limited to 45 degrees, or there 
is limitation of adduction to where the veteran cannot cross 
his legs.  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5252 
and 5253 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board notes that the veteran's claim for 
entitlement to an increased evaluation for his left hip 
arthritis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left hip arthritis (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased rating for his arthritis disability is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the findings on examination discloses that the 
limitation of motion resultant from the hip arthritis is not 
of sufficient severity to warrant an increased evaluation.  

On VA compensation examination in December 1995, flexion was 
possible to 75 degrees.  While flexion was slightly decreased 
when the veteran was examined in January 1997, it was still 
in excess of 30 degrees.  The Board further notes that the 
veteran's abduction was such as to allow the veteran to cross 
his legs.  Under such circumstances, a rating in excess of 10 
percent for the traumatic arthritis of the left hip based on 
limitation of motion is not appropriate.  

As the veteran's hip disorder is rated on the basis of 
limitation of motion, the Board must also consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998). DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like related to functional 
loss.  

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

A review of the reports of examination and treatment do not 
demonstrate that the findings are of sufficient severity to 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
(1998).  While Dr. Mehta noted that there was severe joint 
space narrowing in the hip, and tenderness was reported on 
compensation examination, atrophy of the left hip was only 
mild in degree.  The veteran retained good range of motion of 
the hip, and, while he reported pain on movement when he was 
examined for compensation purposes in December 1995, no such 
pain was noted when he was examined in January 1997.  The 
findings on examination and treatment, while demonstrating 
limitation of function, do not demonstrate limitation 
inconsistent with the rating currently in effect.  

The Board further notes that in rating the veteran's hip 
disorder, the Board is limited to a consideration of current 
findings.  While Dr. Mehta noted in a September 1996 
statement that he discussed with the veteran the possibility 
of a future hip replacement, the Board may only rate the 
veteran on the current symptomatology.  If, in fact, the hip 
disorder results in the need for a hip replacement, the 
veteran should submit an additional claim for an increased 
rating.  

The Board notes that the appellant's left hip arthritis has 
not rendered his disability picture unusual or exceptional in 
nature with marked interference with employment or frequent 
periods of hospitalization as to warrant referral of the case 
to the Director of the VA Compensation and Pension Service 
for consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  No question has been presented as to which of 
two evaluations would more properly classify the severity of 
the claimant's left hip arthritis.  38 C.F.R. § 4.7.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the appellant's left 
hip arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a hiatal hernia with gastroesophageal reflux 
disease, gastritis, vagotomy and pyloroplasty, with history 
of oversewn gastric ulcer is denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left hip, residuals of a gunshot 
wound of the left thigh is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that a competent medical opinion as to the 
veteran's ability to work in view of the nature and extent of 
severity of his service-connected disabilities is not of 
record.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Board is also of the opinion that a contemporaneous 
examination of the appellant's service-connected disabilities 
pursuant to an opinion as to whether he has been rendered 
unemployable for VA compensation purposes would materially 
assist in the adjudication of his appeal.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service-connected disabilities since 
1997.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a medical 
examination(s) of the veteran to 
ascertain the current nature and extent 
of severity of his gastrointestinal 
disability, left hip arthritis, and 
residuals of a gunshot wound of the left 
thigh.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
report(s) must be annotated by the 
examiner(s).  

Any further indicated special studies 
should be conducted.  The examiner(s) 
must be requested to express an opinion 
as to the impact of the service-connected 
disabilities in the aggregate on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner(s) must essentially opine as to 
whether the service-connected 
disabilities have rendered the veteran 
unable to work.  Any opinion(s) expressed 
in this regard must be accompanied by a 
complete rationale.

3.  Thereafter, the RO shoulder review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total disability evaluation for 
compensation purposes on the basis of 
individual unemployability with 
application of  38 C.F.R. §§ 3.321, 
4.16(a)(b).

If the benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




